Exhibit 10.1
FORM OF SUBSCRIPTION AGREEMENT
October __, 2010
Arcadia Resources, Inc.
9320 Priority Way West Drive
Indianapolis, Indiana 46240
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with Arcadia
Resources, Inc., a Nevada corporation (the “Company”), as follows:
1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Common Stock attached hereto as Annex I (collectively, this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of [$5.0 million] in shares subject to adjustment by the
Company’s Board of Directors or a committee thereof, of its common stock, par
value $0.001 per share (the “Common Stock”), for a purchase price of $0._____
[representing the market price after the close of trading on Thursday,
October 28, 2010 based upon the five consecutive previous trading days as
mutually agreed upon between the Company and the Placement Agent] (the “Purchase
Price”).
3. The offering and sale of the Common Stock (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, No. 333-168084
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), including the Prospectus contained
therein (the “Base Prospectus”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed, if required,
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the terms of the Offering and the Company and (c) a final
Prospectus Supplement (the “Prospectus Supplement” and, together with the Base
Prospectus, the “Prospectus”) containing only certain supplemental information
regarding the terms of the Offering that will be filed with the Commission and
delivered to the Investor prior to the Closing.
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor shares of the Common
Stock set forth below for the aggregate purchase price set forth below. The
Common Stock shall be purchased pursuant to the Terms and Conditions for
Purchase of Common Stock attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by Wilmington Capital Securities, LLC (the
“Placement Agent”) and that there is no minimum offering amount.

 

 



--------------------------------------------------------------------------------



 



5. The settlement of the Common Stock purchased by the Investor shall be
effected by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and the shares of Common Stock
shall be released by Computershare Trust Company, N.A., the Company’s transfer
agent (the “Transfer Agent”), to the account designated by such broker at the
Company’s direction. NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY AND COMPLIANCE BY THE COMPANY
WITH ALL CONDITIONS PRECEDENT TO CLOSING, INCLUDING, WITHOUT LIMITATION, RECEIPT
OF APPROVAL BY THE NYSE AMEX EXCHANGE, THE INVESTOR SHALL:

  (I)  
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES OF COMMON STOCK BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:
                                                           
                       

  (II)  
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES OF COMMON STOCK ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE
TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES OF COMMON
STOCK.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OF COMMON STOCK OR DOES NOT MAKE
PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES OF COMMON
STOCK MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER.
6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three (3) years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Common Stock, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis. Exceptions:
                                                 
                               
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated July 29, 2010, which is a part of the
Company’s Registration Statement and the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.

 

 



--------------------------------------------------------------------------------



 



8. No offer by the Investor to buy the Common Stock will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.
9. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering.
Number of Shares of Common Stock:                                               
Purchase Price Per Share:
$                                                            
Aggregate Purchase Price:
$                                                        

 

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

                            INVESTOR    
 
           
 
  By:        
 
     
 
   
 
  Print Name:      
 
     
 
   
 
  Title:        
 
     
 
   
 
  Address:        
 
     
 
   

Agreed and Accepted
as of the date first above written:

          ARCADIA RESOURCES, INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



ANNEX I
Terms and Conditions for Purchase of Common Stock
1. Authorization and Sale of Common Stock. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Common Stock.
2. Agreement to Sell and Purchase of Common Stock; Placement Agent.
2.1. At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of shares of Common Stock set forth on
the last page of the Agreement to which these Terms and Conditions for Purchase
of Common Stock are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.
2.2. The Company anticipates that other investors (the “Other Investors” will
participate in the Offering, and expects to complete sales of shares of Common
Stock to them. The Company agrees that such Other Investors will execute
substantially the same form of Subscription Agreement as this Agreement. The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Subscription Agreements
executed by the Other Investors are hereinafter sometimes collectively referred
to as the “Agreements.”
2.3. Investor acknowledges that the Company has agreed to pay the Placement
Agent a fee of not more than seven (7.0%) (the “Placement Fee”) in respect to
the sale of Shares to the Investor.
2.4. The Company has entered into a Placement Agent Agreement, dated October
_____, 2010 (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
3. Closing and Delivery of the Shares of Common Stock and Funds.
3.1. Closing. The completion of the purchase and sale of the Common Stock (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent of which the Investors will be notified
in advance by the Placement Agent, in accordance with Rule 15c6-1 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). At
the Closing, (a) the Company shall cause the Transfer Agent to deliver to the
Investor the number of shares of Common Stock set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Common Stock being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.
3.2. Conditions to the Obligations of the Parties.
(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Common Stock to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the shares of Common Stock being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.

 

 



--------------------------------------------------------------------------------



 



(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the shares of Common Stock will be subject to (i) the representations
and warranties made by the Company in the Agreements and the Placement
Agreement, which shall be true and correct as of the date hereof and as of the
Closing Date and the Company shall have fulfilled those undertakings of the
Company required to be fulfilled prior to the Closing Date, including without
limitation, those contained in the Placement Agreement, and (ii) that the
Placement Agent shall not have: (A) terminated the Placement Agreement pursuant
to the terms thereof or (B) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the shares of Common Stock that they have agreed to purchase from the
Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by such Agreement, then the
Placement Agent may, but shall not be obligated to, terminate such Agreement,
which shall have the effect of terminating this Subscription Agreement pursuant
to Section 14 below. The Placement Agent shall not have the authority to amend
or modify the Company’s representations and warranties set forth in Section 3 of
the Placement Agreement or the closing conditions contained in Section 7 of the
Placement Agreement in a manner adverse to the Investor or waive any provisions
or conditions contained therein without the consent of the Investor.
3.3. Delivery of Funds via DWAC. The shares of Common Stock purchased by such
Investor shall be settled through DTC’s Deposit/Withdrawal at Custodian (“DWAC”)
delivery system, on the Closing Date. The Investor shall remit by wire transfer
the amount of funds equal to the aggregate purchase price for the shares of
Common Stock being purchased by the Investor to the following account designated
by the Company:
 
3.4. Delivery of Shares of Common Stock via DWAC. No later than three
(3) business days after the (a) execution of this Agreement, and (b) delivery of
proper DWAC account information by the Investor to the Company and compliance by
the Company with all conditions precedent to Closing, including, without
limitation, receipt of approval by the NYSE AMEX Exchange, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the shares of Common Stock being purchased by such Investor are maintained,
which broker/dealer shall be a DTC participant, to set up a DWAC instructing
Computershare Trust Company, N.A., the Company’s “Transfer Agent”, to credit
such account or accounts with the shares of Common Stock. Such DWAC instruction
shall indicate the settlement date for the deposit of the shares of Common
Stock, which date shall be provided to the Investor by the Placement Agent.
Simultaneously with the delivery to the Company of the funds held pursuant to
Section 3.3 above, the Company shall direct the Transfer Agent to credit the
Investor’s account or accounts with the shares of Common Stock pursuant to the
information contained in the DWAC. The cost of original issue tax stamps and
other transfer taxes, if any, in connection with the issuance and delivery of
the shares of Common Stock by the Company to the respective Purchasers shall be
borne by the Company.
4. Representations, Warranties and Covenants of the Investor.
The Investor acknowledges, represents and warrants to, and agrees with the
Company and the Placement Agent (as to itself), that:
4.1. The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Common Stock, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of shares of
Common Stock set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.

 

A-2



--------------------------------------------------------------------------------



 



4.2. (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Common Stock, or possession or distribution of offering
materials in connection with the issue of the shares of Common Stock in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers shares of Common Stock or has in its
possession or distributes any offering material, in all cases at its own expense
and (c) the Placement Agent is not authorized to make and have not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Common Stock, except as set forth or
incorporated by reference in the Base Prospectus, the Prospectus Supplement or
any free writing prospectus.
4.3. (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
4.4. The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Common
Stock constitutes legal, tax or investment advice. The Investor has consulted
such legal, tax and investment advisors and made such investigation as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Common Stock.
4.5. Since the date on which the Placement Agent first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not engage in any
purchases or sales in the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed. The Investor agrees that it will not use any of the shares
of Common Stock acquired pursuant to this Agreement to cover any short position
in the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

 

A-3



--------------------------------------------------------------------------------



 



5. Survival of Representations, Warranties and Covenants; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the shares of
Common Stock being purchased and the payment therefor. The Placement Agent shall
be a third party beneficiary with respect to the representations, warranties and
covenants of the Investor in Section 4 hereof.
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three (3) business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one (1) business day after so mailed,
(iii) if delivered by International Federal Express, two (2) business days after
so mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

  (a)  
if to the Company, to:
       
Arcadia Resources, Inc.
9320 Priority Way West Drive
Indianapolis, Indiana 46240
Attention: David Wright
Facsimile: (317) 575-6195
       
with copies to:
       
Ice Miller LLP
One American Square, Suite 2900
Indianapolis, Indiana 46282
Attention: Stephen J. Hackman, Esq.
Facsimile: (317) 592-4666

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

A-4



--------------------------------------------------------------------------------



 



11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Common Stock to such Investor.
13. Press Release. The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof, (a) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and
(b) file a Current Report on Form 8-K with the Securities and Exchange
Commission including a form of this Agreement as an exhibit thereto.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Investor or any affiliate or investment adviser of the Investor, or
include the name of the Investor or any affiliate or investment adviser of any
Investor in any press release or filing with the Securities and Exchange
Commission or any regulatory agency or trading market, without the prior written
consent of such Investor, except (i) as required by federal securities law and
(ii) to the extent such disclosure is required by law or trading market
regulations, in which case the Company shall provide the Investor with prior
written notice of such disclosure permitted under this sub-clause (ii). From and
after the issuance of the press release described above, the Investor shall not
be in possession of any material, non public information received from the
Company, any subsidiary of the Company or any of their respective officers,
directors or employees.
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto. The Investor shall
have the right to terminate this agreement if the Closing has not occurred on or
before November 15, 2010.

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT A
Arcadia Resources, Inc.
Investor Questionnaire
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

             
1.
  The exact name that your shares of Common Stock are to be registered in. You
may use a nominee name if appropriate:        
 
     
 
   
 
           
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:        
 
     
 
   
 
           
3.
  The mailing address of the registered holder listed in response to item 1
above:        
 
     
 
   
 
           
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:        
 
     
 
   
 
           
5.
  Name and Contact Information of DTC Participant (broker-dealer at which the
account or accounts to be credited with the shares of Common Stock are
maintained) (i.e. telephone number or email address):        
 
     
 
   
 
           
6.
  DTC Participant Number:        
 
     
 
   
 
           
7.
  Name of Account at DTC Participant being credited with the shares of Common
Stock:        
 
     
 
   
 
           
8.
  Account Number at DTC Participant being credited with the shares of Common
Stock:        
 
     
 
   

 

 